In accordance with the opinion of the Supreme Court in Ex parte State ex rel. Attorney General, Bailey v. State,193 So. 873,1 the former opinion in this case is withdrawn, the submission set aside and certiorari granted to send up a corrected record. The return to the certiorari discloses a nol pros as to the second count of the indictment, leaving one count of the indictment charging the defendant with miscegenation, and judgment of conviction thereon.
And now, in conformity with the opinion of the Supreme Court in Ex parte State ex rel. Attorney General, Granston Rogers v. State, 193 So. 8722 and Ex parte State ex rel. Attorney General, Bailey v. State, 193 So. 873,1 the former opinion in this case is withdrawn and the judgment is affirmed.
Affirmed.
NOTE. The foregoing opinion was prepared by the late Judge SAMFORD. Since his untimely death, this court has considered this case en banc. We are clear to the conclusion that said opinion is correct in all things; therefore, it is hereby approved and is made and adopted as the opinion of this court.
1 239 Ala. 2.
2 239 Ala. 1.